DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending in the application.
Allowable Subject Matter
3.	Claims 1-20 are allowed.
Reasons for Allowance
4.	The prior art does not disclose, teach or suggest the claimed method, system or medium designed to scan with a sensor at least a portion a hull of a vessel positioned below a waterline while the vessel is floating in water with one or more computer processors programmed based on instructions stored in a memory, generating multi-dimensional scans of the at least one portion of the hull of the vessel that exists below the waterline based on data acquired by the scanning sensor during the scanning, generating a 3-dimensional (3D) model of the at least one portion of the hull of the vessel that exists below the waterline based on combining two or more of the multi-dimensional scans, analyzing the 3D model to identify one or more features of the hull of the vessel below the waterline, the one or more features of the hull including vessel hydrostatics information and/or vessel scan information, generating docking information for drydocking the vessel based on the one or more features of the hull, wherein the docking information includes information for the one or more identified features and a shape of the at least one portion of the hull of the vessel that exists below the waterline, and identifying, based on the generated docking information, a docking plan for supporting the vessel when the vessel is supported out of the water, wherein the docking plan indicates where individual supports for the vessel can be located relative to the at least one portion of the hull of the vessel that exists below the waterline in consideration of the identified one or more features and the shape, and

outputting instructions to dry dock the vessel based on the generated docking information and the docking plan based on locating the individual supports at locations identified by the docking plan, wherein the drydocking of the vessel resulting from the generated docking information and the docking plan results in the hull of the vessel not being in direct contact with any portion of a dry dock, as explicitly and/or configured claimed.
Conclusion
5.	The prior art cited and not relied upon is considered pertinent to applicant’s disclosure.  The prior art references disclose scanning and sensor systems usable with dry docking vessels.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
7.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CAN) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
4/12/2021